 

a Ba 4

 

Case 1:20-cv-00475-AT-KNF Document 17-2 Filed 05/12/20 Page 1 of 6

KAILASH PARBAT EMPLOYEE MANUAL

The following document outlines the policies and procedures in place at Kailash Parbat
Restaurant (the “Restaurant”). This Manual is subject to change at any time in the sole discretion of the
Restaurant, it’s owners and/or it’s affiliates if any.

The purpose of providing You, the Employee, with this Manual is to provide pertinent
information regarding your employment with Restaurant. This Manual is not intended to create an
employment agreement/contract between You and Restaurant. You are an “at will” employee meaning
that both You and Restaurant are free to terminate Your employment at any time, for any reason,
including for no reason. The following sections set forth Your rights and responsibilities and the
Restaurant's rights and responsibilities.

DISCHARGE AND OTHER DISCIPLINE

You are expected to accept certain responsibilities, adhere to the Restaurant's policies and
practices, and exhibit a high degree of personal integrity at all times. This involves respecting the rights
and feelings of others and refraining from any behavior that might be harmful to You, Your co-workers,
and/or the Restaurant. You are expected to be professional in all of your dealings with customers and
co-workers. The Restaurant has set forth the following examples as breaches of this professional
standard, It is not an exhaustive list and does not prohibit the Restaurant from taking disciplinary action
against You for doing any of the following:

Falsifying employment records, including but not limited to time cards;

Harassing or discriminating against other employees of Restaurant; \

Excessive absenteeism (not showing up for work) or tardiness (being late to work);

Unauthorized use of Restaurant property or premises for personal purposes;

Working while under the influence of alcohol or non-prescribed drugs, possession, use,
distribution, manufacture, sale or dispensation of any controlled substance or illegal
drug;

Fighting or using obscene, abusive or threatening language or gestures;

Stealing from Restaurant, customers or co-workers;

Possessing firearms on Restaurant’s premises;

Disregarding safety, security or sanitary regulations;

Insubordination (failing to comply with a request from management);

Failure to notify management of an upcoming absence from work;

Defacing Restaurant property;

Violating the Harassment Policy below; and

Any action whatsoever that has the potential to negatively affect good relations between
Restaurant and its employees, customers or suppliers.

Should your performance, work habits, conduct or demeanor become unsatisfactory in the sole
judgment of Restaurant and its management, based on either violations of the above or for any reason
in their sole discretion, you will be subject to disciplinary action, up to and including termination. A
failure by Restaurant to take action against any employee, including You, for violating this section shall
NOT act as a waiver of its rights to take action against You.
 

 

Case 1:20-cv-00475-AT-KNF Document 17-2 Filed 05/12/20 Page 2 of 6

You are requested to give two weeks notice of your intention to terminate Your employment in
order to allow Restaurant to find suitable replacement.

WEAPONS
Restaurant prohibits the possession, distribution, or sale of any type of weapons on or at its
premises. “Weapon” is not limited to firearms, and this policy is intended to apply to any object which
can cause bodily injury (e.g. knives, brass knuckles, batons etc.).

Violation of this policy will result in immediate discipline including termination. Additionally,
Restaurant may report any such offense to local law enforcement authorities.

DRUGS AND ALCOHOL
Restaurant seeks to establish a safe, healthy working environment for all employees. All
employees are prohibited from being under the influence of alcohol or illegal drugs during working
hours or while on company business. The sale, possession, transfer or purchase of illegal drugs on
Restaurant property or while performing Restaurant business is strictly prohibited and may result in
discipline, up to and including immediate discharge.

HARASSMENT POLICY
Harassment Generally
Restaurant strongly supports the rights of all its employees to work in an environment free from
all forms of harassment, including harassment on the basis of race, color, religion, gender, sexual
orientation, national origin, age, disability or any other protected category.

Harassment is verbal or physical conduct that denigrates or shows hostility or aversion toward
an individual because of their race, color, religion, gender, national origin, age, disability or protected
characteristics, or that of their relatives, friends or associates; and that

1. Creates an intimidating, hostile or offensive working environment;
2. Unreasonably interferes with an individual’s work performance; or
3. Otherwise adversely affects an individual’s employment opportunities.

Harassing conduct includes, but is not limited to epithets; slurs; negative stereotyping;
threatening, intimidating or hostile acts that relate to the above characteristics; or sexual harassment as
described below.

Restaurant prohibits harassment of any kind. Any violation of Restaurants harassment policy
should be reported immediately to Your immediate supervisor or the Restaurant manager.

Any situations reported to management will be treated confidentially to the maximum extent
possible and will be promptly investigated. Restaurant prohibits any form of retaliation against You for
filing a bona fide complaint under this policy or for assisting in a complaint investigation. If the result of
the investigation indicates that corrective action is called for, such action may include disciplinary
measures up to and including immediate termination of the offender.

Sexual Harassment

It is the Restaurant’s goal to promote a workplace that is free of sexual harassment. Sexual
harassment of employees occurring in the workplace or in other settings in which employees may find
themselves in connection with their employment is unlawful and will not be tolerated. Further, any

 
 

ae

 

Case 1:20-cv-00475-AT-KNF Document 17-2 Filed 05/12/20 Page 3 of 6

retaliation against an individual who has complained about sexual harassment or retaliation is similarly
unlawful and will not be tolerated.

Because Restaurant takes allegations of sexual harassment seriously, we will respond promptly
to complaints of sexual harassment and where it is determined that such inappropriate conduct has
occurred we will act promptly to eliminate the conduct and impose such corrective action as is
necessary, including disciplinary action or termination of the harasser where appropriate.

Please note that while this policy sets forth our goals for promoting a workplace that is free of
sexual harassment, the policy is not designed or intended to limit our authority to discipline or take
remedial action for workplace conduct which we deem unacceptable, regardless of whether that
conduct constitutes sexual harassment.

“Sexual harassment” means sexual advances, requests for sexual favors, and verbal or physical
conduct of sexual nature when it has the effect of creating a work place environment that is hostile,
offensive, intimidating, or humiliating to male or female workers.

Sexual harassment includes requests for sexual favors — whether in a serious or joking manner —
when submission to or rejection of such advances, requests or conduct is made either explicit or
implicitly a basis for employment decisions such as favorable reviews, salary increases, promotions,
increased benefits, or continued employment.

If any employee believes that they have been subjected to sexual harassment, the employee
should file a complaint with Restaurant. This may be done in writing or orally.

When Restaurant receives a complaint, it will promptly investigate the allegation in a fair and
expeditious manner. The investigation will be conducted so as to maintain confidentiality to the extent
practicable under the circumstances. The investigation will be conducted by Restaurant personnel or by
an independent agency to be named by Restaurant. If it is determined that inappropriate conduct has
occurred, Restaurant will act promptly to eliminate the offending conduct, and where appropriate
Restaurant will impose disciplinary action.

EQUAL EMPLOYMENT OPPORTUNITY

Restaurant is an equal opportunity employer and does not discriminate against employees or
job applicants on the basis of race, religion, color, sex, age, national origin, disability, veteran status,
marital status, sexual orientation, union membership, or any other status of condition protected by
applicable law. This policy extends to, but is not limited to, recruitment, selection, compensation,
benefits, promotion, training, transfer and termination.

PERSONAL APPEARANCE
You must dress in a clean, professional manner during all work hours. You will be required to
wear a uniform in accordance with Your job function. The uniform shall consist of a work jacket that will
be provided to you. Otherwise please wear black clothes if you will work in the front of the house and
appropriate cook attire if you will work in the kitchen.
 

MRS

 

Case 1:20-cv-00475-AT-KNF Document 17-2 Filed 05/12/20 Page 4 of 6

ABSENCES AND WORK SCHEDULING

Sick Leave

You are entitled to Sick Leave in compliance with the New York City Sick Leave Law. Appropriate
notification paperwork is provided herewith. Your signature below acknowledges receipt of the Sick
Leave Notification.

Please call Restaurant at the earliest moment that you know you will not be able to come to

work so that arrangements for a replacement can be made.
\
Aw

 

Your Name: VX
Requesting Time Off
If You know that You will need time off or if Your schedule presents a conflict and You must
request time off, You must speak with the Scheduling Manager before the schedule is

published for the work week in which you need time off.

You will be provided with a work schedule every week. The weekly schedule will be posted in
the common area of the premises located in the kitchen area . You are required to be present at the
premises and ready to work at the start time listed for each shift.

OVERTIME

Overtime may be necessary to address work overflow or periods when Restaurant is short
staffed. The Scheduling Manager will attempt to provide regular hours for You, however work weeks in
excess of 40 hours per week may be necessary. In those events You will be paid Your base hourly rate
for each hour worked up to and including 40 hours and You will be paid the rate of 150% of your base
hourly rate for each hour worked in excess of 40 hours for any given week.

It is important to note that you will only be paid for hours you actually worked. Restaurant has
provided a computerized program to track Your hours. You will clock in at the beginning of each shift
and clock out at the end of each shift. If You are provided a lunch break or if the restaurant is closed for
a period of time during which You are not required to work, You are required to clock out. You hereby
acknowledge that You will not work, or claim to work, any hours “off the clock” or for which You are not
clocked in. Each hour You work will be documented in the computerized system. You will not be
required to perform work for any period of time in which You are off the clock. If management requests
you perform a task for Restaurant You will first clock in.

If You arrive before Your shift begins You may not clock in to the time keeping software unless
specifically told to do so by Management. Until Your shift starts You will not be requested to perform
any tasks. However, You will not be paid for any time spent at the Restaurant’s premises (either before
or after your shift) unless you are performing tasks for Restaurant and You are clocked in.

You are asked to not stay on the premises before or after Your shift if you are in uniform. If You
wish to remain on premises before or after Your shift to eat a meal, You must change out of Your
uniform or put on other clothing.

 
 

 

Case 1:20-cv-00475-AT-KNF Document 17-2 Filed 05/12/20 Page 5 of 6

Cigarette breaks
Must be cleared by supervisor.

Wages
You will be paid in accordance with the Local, State and Federal laws regarding minimum wages
and overtime hours worked as discussed above.

Employee’s name and address \ dua ie 5, a \\y ) Suet 1 |

Your regular rate of pay will be $ be? SS dhe s first 40 hours in a week.

Your overtime rate of pay will be $ 13.43 __ per hour for hours over 40. ; \ a: y
Your designated pay day will be Saturday. piv. OSctd @ arury hv wus L? \ vd

If You are being hired as a waiter, busboy, bartender or delivery person then You shall be entitled to tips
and will be considered a “tipped employee.” A tip credit will be taken against Your wages.

The tip credit taken will be $ 3.75 per hour. If you do not receive enough tips over the course of a week
to bring you up to the minimum hourly rates of $8.75 per hour for the first 40 hours and $13.13 per

hour for hours over 40, you will be paid additional wages that week to make up the difference.

In addition, You will be provided a “shift meal” prepared by the staff of the Restaurant. You are entitled
to one shift meal each day you work more than 5 hours. You will be charged the amount of $2.50
against your daily wages as a meal credit. You will only be charged a meal credit on work days in which
you received a shift meal.
 

i, CAs).

 

Case 1:20-cv-00475-AT-KNF Document 17-2 Filed 05/12/20 Page 6 of 6

NONWAIVER OF THESE PROVISIONS
Failure of the Restaurant to enforce any of these provisions against You shall not be deemed a waiver of
its right to enforce those rights moving forward. Furthermore, failure of the Restaurant to enforce any
of these provisions against another employee shall not operate as a waiver of Restaurant's rights to
enforce the provision against You.

ACKNOWLEDGEMENT OF RECIEPT OF

 
  
    
 

 

| f have received my copy of the Manual, which outlines the personnel

ree to dbserve the terms and policies set forth in the Manual.

policies o R
‘ Kony e {our
RR nderstand that the Manual does not constitute a contractual agreement and that either | or

ay terminate my employment at any time for any reason, or nor, reason, with or without
notice of cause. No agreement or promise of employment shall be binding and enforceable unless
reduced to writing.

 

| understand that the information contained in the Manual represents guidelines only, and that
Awadh may change, rescind or add to any policies, benefits or practices described in this Manal at any
lute discretion with or without prior notice.

  
